Appellant is under conviction for the murder of Geronimo Trevino, his punishment having been assessed at confinement in the penitentiary for ninety-nine years.
No statement of facts accompany the record, and no bills of exception appear therein.
Objection to the charge was urged because of the instruction relative to the law of principals, the objection being that the issue of principals was nowhere raised by the evidence. In the absence of the facts proven upon the trial we are unable to appraise the force of this exception.
Appellant was represented upon the trial of this case by an attorney who filed an exhaustive motion for a new trial, but none of the matters alleged to have been errors committed upon the trial of the case can be considered or appraised in the absence of bills of exception and statement of facts. Notwithstanding the severe penalty assessed, in the condition we find the record we must assume that the proceedings were regular and that no error occurred in the trial.
The judgment is ordered affirmed.
Affirmed. *Page 225